      Case 8:04-cr-00235-DKC Document 2033 Filed 07/31/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                            *
                                                    *
        v.                                          *          CRIMINAL NO.: DKC-04-0235

                             *
GWENDOLYN LEVI               *
                             *
                          *******
       GOVERNMENT’S MOTION FOR LEAVE TO FILE SURREPLY

         The United States, by undersigned counsel, moves the Court for leave to file a surreply to

 Petitioner’s Reply in Support of Amended Motion for Reduced Sentence Under 18 U.S.C. §

 3582(c)(1)(A)(i) (ECF No. 2018), to clarify and correct inaccurate representations that were

 made in that reply with regard to the Bureau of Prison’s implementation of the Coronavirus Aid,

 Relief, and Economic Security Act (CARES Act) (PL 116-136, Mar. 27, 2020, 134 Stat. 281).,

 and to which the Government should have an opportunity to respond before the Court rules on

 Petitioner’s motion.

                                         CONCLUSION

        WHEREFORE, the Government respectfully requests leave of this Honorable Court to

file a surreply in this matter.

                                                        Respectfully submitted,

                                                        Robert K. Hur
                                                        United States Attorney

                                              By:       _________/s/______________________
                                                        Jonathan S. Tsuei
                                                        Special Assistant United States Attorney

                                                        _________/s/_______________
                                                        David I. Salem
                                                        Assistant United States Attorney
     Case 8:04-cr-00235-DKC Document 2033 Filed 07/31/20 Page 2 of 2


                             CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on July 31, 2020, a copy of the foregoing Motion was delivered
via ECF to Sapna Mirchandani, Esquire, counsel for Petitioner.



                                         By:    _________/s/______________________
                                                Jonathan S. Tsuei
                                                Special Assistant United States Attorney

                                                _________/s/_______________
                                                David I. Salem
                                                Assistant United States Attorney
